Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.

The applicant’s amendment of 10/22/20 has been entered.  Claims 1-20 are pending.

Rejections

1.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.      Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

A.     There is not basis in the originally filed specification for the newly recited claim 20, particularly the implied exclusion of additional aldimines therein.  The implied exclusion of additional aldimines amounts to a negative limitation.  There is not support for this implied negative limitation in the originally filed specification.  See MPEP 2173.05(i)    Negative Limitations [R-08.2017], particularly “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.”  The examiner notes the applicant’s argument of page 24, lines 2-21 and pages 39-42 of the originally filed specification.  It is the examiner’s conclusion that the applicant intends to say that the lack of additional aldimines in the examples supports the above noted implied negative limitation.  It is not seen that this lack of additional aldimines in examples provides the requisite support for the above noted implied negative limitation.  The case law and Board decisions noted in the above MPEP citation do not support the applicant’s apparently argued basis.
The instant claim 20 is therefore new matter.

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8430989 Burckhardt et al. in view of WO 2013/179915 Kitamura et al., which is translated by US Pat. Application Publication No. 2015/0111991 Kitamura et al., which is also prior art under 35 USC 102(a)(2), and US Pat. Application Publication No. 2010/0130674 Burckhardt.

References to Kitamura below are from US Pat. Application Publication No. 2015/0111991 Kitamura et al.

Burckhardt discloses a composition containing polyol, polyisocyanate and aldimine.  




The aldimines of Burckhardt (674) fall within the scope of the instantly claimed aldimines.  Burckhardt (674) teaches the use of substituted aryl containing aldehydes for forming aldimines which encompass the aldimines of the instant claims.  See Burckhardt (674) paragraphs [0004], [0005], [0006], noting the properties discussed in the previous 3 paragraphs, [0007], [0009], [0010], and [0011].  See Burckhardt (674) paragraph [0013], noting particularly Z4 of formula (Ib).  See Burckhardt (674) paragraphs, [0033] and [0034], noting the substituted aryl ring with 5-8, preferably 6 carbons in the ring.  See Burckhardt (674) paragraphs [0047]-[0063], [0064], [0065]-[0067], [0068]-[0073], and [0137], noting that the primary diamines therein will necessarily form some dialdehydes encompassing those of the instant claim 5 when the above and later discussed aldehydes are used to make aldimines therefrom.  See Burckhardt (674) paragraph [0142], noting that the diamines therein reacted with the aldehydes of Burckhardt would have been expected to give the dialdimines of the instant claim 17.  See Burckhardt (674) paragraphs [0249], [0250], [0251], and [0278], noting the cured polyurethane’s excellent properties including the elasticity of the polyurethanes and the lack of bubble formation, high extensibility, and high tensile strength.  See Burckhardt (674) paragraph [0279]. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the compositions of the instant claims from the teachings of Burckhardt (989) in view of Kitamura and Burckhardt (674) because Burckhardt (989) discloses the use of additional aldimines in their 



The intended use as sealant and in the coatings of Burckhardt (989), column 32, lines 32-35 coupled with the inherent elasticity of the polyurethanes formed by curing of the above discussed compositions of Burckhardt (989) in view of Kitamura and Burckhardt (674) imply the compositions of the instant claim 14 and the method steps of the instant claim 15.

The aldimines of Burckhardt (674) do not require the XH group of the instantly claimed formula (I) and therefore read on m being 0, which falls within the scope of the instant claim 16.
The aldimines of Burckhardt (674) may be dialdimines, noting Burckhardt (674), paragraph [0142], particularly noting the diamines therein, which falls within the scope of the instant claim 17.

Burckhardt (989) does not limit their amounts of other aldimines, including to the amounts of the instant claims 18 and 19.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the compositions of the instant claims 18 and 19 from the teachings of Burckhardt (989) in view of Kitamura and Burckhardt (674), for the reasons discussed above and because one using the other .

5.      Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0130674 Burckhardt in view of WO 2013/179915 Kitamura et al., which is translated by US Pat. Application Publication No. 2015/0111991 Kitamura et al., which is also prior art under 35 USC 102(a)(2), and US Pat. No. 8430989 Burckhardt et al.

References to Kitamura below are from US Pat. Application Publication No. 2015/0111991 Kitamura et al.

The discussion of what is taught in each if Burckhardt (989), Burckhardt (674), and Kitamura is repeated here.

The entire discussion of paragraph 4 above is repeated here.

This rejection changes the above rejection as follows:

Burckhardt (674) adds their aldimines to pre-reacted polyurethanes with NCO groups.  It does not disclose a composition containing polyol, polyisocyanate, and aldimine according to the instant claims.

It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to make the instantly claimed inventions from the disclosures of Burckhardt (674) in view of Kitamura and Burckhardt (989) because Burckhardt (674) and Kitamura provide proper motivation to use the instantly claimed aldimines, as discussed in paragraph 4 above, Burckhardt (989) provides the rationale to use the composition as a mixture of polyol, polyisocyanate, and aldimine, and such uncured mixtures of reactants in Burckhardt (674) would have been expected to give compositions of lower viscosity due to the absence of higher molecular weight polymers and the other properties of Burckhardt’s (989) compositions using polyol, polyisocyanate, and aldimine, coupled with the properties offered by the aldimines of Burckhardt (674) and Kitamura.  This composition meets the requirements of the instant claim 20 because it does not require any further aldimines than those of the instant claims.  This rejection meets the requirements of the instant claims 1-19 as discussed in paragraph 4 above.


Response to Applicant’s Arguments



In their response of 3/20/20:

The applicant argues “The Office Action asserts that Burckhardt '989 teaches a composition containing a polyol, a polyisocyanate, and an aldimine. The Office Action alleges that Burckhardt '989 teaches the composition can contain an additional generic aldimine but recognizes that the claimed aldimine is not taught. Thus, the Office Action cites Kitamura and Burckhardt '674 to cure this deficiency, and asserts that one skilled in the art would have modified the composition of Burckhardt '989 to achieve the benefits as taught by Kitamura and Burckhardt '674.”  The examiner maintains this position for the reasons stated in the above rejection, the entirety of the teachings of the above cited prior art, and for the reasons stated in this section of the office action.


       Burckhardt (674), paragraph [0006] states that their compositions “do not possess slowed curing”.  It is therefore expected that their aldimines do not slow curing.  

     There is no probative evidence supporting this allegation.  This carries only the weight of attorney argument.  See MPEP 2145, particularly “I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”  There is no 4 of formula (Ib), [0033], [0034], noting the substituted aryl ring with 5-8, preferably 6 carbons in the ring, [0047]-[0063], 0064], [0065]-[0067], [0068]-[0073], [0137], noting that the primary diamines therein will necessarily form some dialdehydes encomapassing those of the instant claim 5 when the above and later discussed aldehydes are used to make aldimines therefrom, [0249], [0250], [0251], [0278], noting the cured polyurethane’s excellent properties including the elasticity of the polyurethanes and the lack of bubble formation, high extensibility, and high tensile strength, and [0279], using the general aldimines of Burckhardt 

The applicant argues “Furthermore, the aldimines in Burckhardt '989 are fundamentally different from the claimed aldimine.  For example, none of the exemplified aldimines in Burckhardt '989 has a corresponding Z fragment that is aromatic. In addition, the aldimines in Burckhardt '989 are based on polyaldehydes (i.e., aldehydes with 2, 3, or 4 aldehyde groups), while the claimed aldimine is formed from a monoaldehyde. Regarding monoaldehydes, Burckhardt '989 teaches that an aldimine formed from a monoaldehyde results in a composition that cured significantly slower as compared to the inventive examples containing an aldimine In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The applicant argues “Nonetheless, the Office Action asserts that including an aldimine, which is formed from an aromatic monoaldehyde as taught in Burckhardt '674, in the composition of Burckhardt '989 would have been expected to give a combination of the properties of the compositions of Burckhardt '989 and Burckhardt '674. However, the Office Action's assertion is problematic because the compositions of Burckhardt '989 and Burckhardt '674 are distinct from one another.”  This ignores the clear teachings of Burckhardt (989) to use 
The applicant argues “On one hand, Burckhardt '989 teaches a two-part polyurethane composition in which a part contains a polyol while the other part contains a polyisocyanate (see Burckhardt '989, Abstract). On the other hand, Burckhardt '674 teaches a one-component composition with a polyurethane prepolymer containing isocyanate groups, and this composition has a reduced content of monomeric diisocyanates due to the addition of the aldimine (see Burckhardt '674, (1[[0004]). Even though Burckhardt '674 mentions that the compositions "do not possess slowed curing," one skilled in the art would understand that the curing kinetics of a one-component composition is different from that of a two-part composition. In view of this and that Burckhardt '989 teaches that an aldimine formed from a monoaldehyde results in a composition that cured significantly slower, there would not be a reasonable expectation of success that the Office Action's alleged modification would maintain the quick curing time of the composition of Burckhardt '989.”  It is clear from Burckhardt (674), paragraph [0006], as acknowledged by the applicant, that the compositions of Burckhardt (674) do not possess slowed curing.  The aldimines thereof are not expected to slow curing therefore.  They would therefore not have been expected to slow curing in the compositions of Burckhardt (989).  There would be a reasonable expectation of success because Burckhardt (989) explicitly states that other aldimines may be used in their compositions at Burckhardt (989), column 28, lines 6-47 and Burckhardt (989) does not limit these other aldimines.  The other aldimines of Burckhardt (989) therefore clearly include those of Burckhardt (674) which fall within the scope 
The applicant’s arguments are not supported by probative evidence and therefore carry only the weight of attorney argument.  See MPEP 2145, particularly the section thereof cited above regarding attorney argument.
The applicant argues “The Office Action recognizes that Burckhardt '674 teaches a generic aromatic Z4 group and thus cites Kitamura as teaching an aromatic aldehyde in which the aromatic group is alleged to fall within the scope of the claims. However, Kitamura teaches the aromatic aldehyde as a component by itself in polyurethane compositions.  See Kitamura, ¶[0043].”  Upon reaction with water, this component will again be by itself in Burckhardt (674).  Note the reaction of aldimines with water which deblocks aldimines to give free amino groups and aldehydes.  Kitamura clearly shows it to be a useful aldehyde in polyurethanes.  It would therefore have been expected to be useful in the polyurethanes of Burckhardt (989) and Burckhardt (674) for similar reasons, particularly because Kitamura shows these aldehydes to not smell at normal pressure (Kitamura, paragraph [0043]).  This teaching of Kitamura shows that the ordinary skilled artisan knows that the aldehydes of the aldimines of the instant claims, which are encompassed by Burckhardt (674) would have been expected to give no smell at normal pressure which gives the low odor desired by Burckhardt (989), column 4, line 22, “low odor”.  It is also noted that the sufficiently long open time of Burckhardt (989), column 4, lines 
The applicant argues “Kitamura does not teach or suggest that these aldehydes are used for producing aldimines, or that the formed aldimines would be suitable for the purposes of Burckhardt '674 or Burckhardt '989 in terms of curing properties (e.g., curing time). Thus, the Office Action's analysis in at least this aspect is impermissible hindsight.”  Burckhardt (674) encompasses the aldehydes of Kitamura in their aldimines.  Kitamura shows them to be useful in polyurethanes and not to smell as required by Burckhardt (989).  No impermissible hindsight is required to arrive at the instantly claimed inventions from the above noted  combination of the teachings of each of Burckhardt (989), Burckhardt (674), and Kitamura.  The above rejection is not based on Kitamura alone.  It is based on the above noted combination of the teachings of each of Burckhardt (989), Burckhardt (674), and Kitamura.  Applicant’s arguments directed to Kitamura alone therefore do not address the above rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “In view of the above remarks, the claimed composition would not have been rendered obvious by the applied references. Accordingly, reconsideration and withdrawal of the rejection are respectfully requested.”  For the reasons stated in the above rejection, the reasons stated in this section of the office action, and for the full teachings of the 

The applicant argues “By this Amendment, new claims 16-19 are presented. These new claims depend from claim 1 and thus distinguish over the applied references for at least the reasons discussed above with respect to claim 1, as well as for the additional features that they recite. Prompt examination and allowance of these new claims are respectfully requested.”  For the reasons stated in the above rejection, the reasons stated in this section of the office action, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed invention, this argument is not persuasive.

In their response of 3/20/20:

The applicant argues “Applicant respectfully traverses the rejection because one skilled in the art would not have had a motivation to modify the composition of Burckhardt '989 in the manner alleged in the Office Action for at least the following reasons.”  The above rejection provides proper motivation to modify the cited prior art as discussed in the above rejection.  The above rejection meets the requirements of Graham v. Deere and “KSR”, which provides even greater support for the above rejection.

The applicant argues “To the extent that Burckhardt '989 mentions an additional generic aldimine (see Burckhardt '989, col. 28, line 47), this is disclosed in the context of infinite optional adjuvants and additives in the list spanning entire column 28. This simple term "other 
The applicant argues “Furthermore, the aldimines in Burckhardt '989 are fundamentally different from the claimed aldimine. For example, none of the exemplified aldimines in Burckhardt '989 has a corresponding Z fragment that is aromatic. In addition, the aldimines in Burckhardt '989 are based on polyaldehydes (i.e., aldehydes with 2, 3, or 4 aldehyde groups; (see Burckhardt '989, col. 8, lines 35-47, and col. 4, line 57), while the claimed aldimine is formed from a monoaldehyde. Taken collectively, the teachings in Burckhardt '989 would not have motivated one skilled in the art to select "other aldimines" to be those as taught in Kitamura and Burckhardt '674.”  The additional aldimines of Burckhardt (989) encompass all other aldimines, including those of Kitamura and Burckhardt (674).  Burckhardt provide further motivation to use their aldimines in Burckhardt (989).  This argument is not persuasive.
The applicant argues “Despite the above discrepancies, the Office Action notes that Burckhardt '989 desires odorless or low odor compositions (see Office Action, page 9) and that Kitamura teaches certain aromatic aldehydes to be low odor (see Office Action, page 10), and alleges that one skilled in the art would have been motivated to modify the composition of Burckhardt '989 with the Kitamura's aldehydes and the aldimines of Burckhardt '674.”  The examiner agrees and this provides proper motivation to combine the teachings of the above cited references.

The applicant argues “Therefore, those of ordinary skill in the art would know that the Office Action's alleged modification would not have been expected to confer any improvement in the properties of the composition of Burckhardt '989. See MPEP §2143(I)(A) Example 3, which summarizes In re Omeprazole Patent Litigation, 536 F.3d 1361 (Fed. Cir. 2008) {Omeprazole). In other words, the final composition obtained according to the alleged modifications would merely have been expected to have the same or similar odor and mechanical properties as the composition of Burckhardt '989. Thus, the alleged modification would only complicate the composition of Burckhardt '989 and amount to extra work and greater expense for no apparent reason.”  It is not seen that the argued case law addresses the instant fact situation.  The primary reference of the above rejection clearly states that additional aldimines may be used without limitation.  The secondary references clearly show 
The applicant argues “Furthermore, the claimed aldimine can impart desirable characteristics to the composition. These characteristics include faster curing, higher tensile strength, and higher elongation at break. See specification, Table 1, Example Z1 vs. Example Ref-1. For example, Example Z1 uses Aldimine Al, which is formed from mainly branched 4-(Cio i4-alkyl)benzaldehydes (a mixture of aldehydes of the formula (IV)), while Ref-1 uses a comparative aldimine that is formed from 2,2-dimethyl-3-lauroyloxypropanal (non-aromatic). See specification, page 37, lines 13-22. Example Z1 has substantially higher tensile strength and elongation at break as compared to Comparative Example Ref-1. See specification, Table 1. This combination of higher strength and higher elongation is surprising since tensile strength typically increases when elongation decreases.”  The argued “can impart desirable characteristics” is particularly noted.  “Can” does not require the argued properties.  Additionally, the instant claims are not limited to the argued examples.  The argued examples are not commensurate in scope with the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  Furthermore, there is no proper comparison with the cited prior art which demonstrates any unexpected results over the closest prior art.  The above arguments are therefore not persuasive.

The applicant’s arguments have been fully considered.  For the reasons stated in the above rejection, the reasons stated in this section of the office action, and for the full teachings of 

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762